Title: 1772 Decr. 16. Wednesday.
From: Adams, John
To: 


       Dined with the Reverend Mr. Simeon Hayward Howard of West Boston, in Company with Dr. Chauncey, Captn. Phillips, Dr. Warren, Mrs. Hayward, Miss Betsy Mayhew and a young Gentleman whose Name I dont know. Had a very agreable Conversation.
       Mr. Hayward was silent. Dr. Chauncey very sociable—glories much in his inflexible Adherence to rules of Diet, Exercise, Study, Sleep &c. If he had not lived as regularly as the sun moves in the Heavens, he should long ago have mouldered to dust, so as not to be distinguished from common Earth. Never reads nor studies after 8 O Clock. He would not, for all the Commissions in the Gift of all the Potentates upon Earth, become the Tool of any Man alive. Told us of his Writing to England and Scotland, and of the Politicks he wrote—among the rest that in 25 Years there would be more People here than in the 3 Kingdoms &c—the greatest Empire on Earth. Our Freeholds would preserve us for Interest would not lie. If ever he should give the Charge at an Ordination, he would say We, Bishops, &c. &c. He told us of Mr. Temples keeping a fair Journal of all the Proceedings of the Board of Commissioners &c. and that the Ministry provided for him, to prevent his raising a Clamour.
       Captn. Phillips would not have got his Appointment, if Mr. Temple had not been his Friend, &c.
       Phillips says they are all still and quiet at the southward, and at New York they laugh at Us.
       
     
      Brother Elihu
      10
       Cords and 
      6
       feet of Wood
     
     
      bought of Crane
      
      
      6
      
     
     
      brought by Bracket
       
       
      5
       
     
     
      
      12
      
      1
      
     
    
   